Case 1:19-cr-00233-LAK Document 56 Filed 01/08/20 Page 1 of 1
Case 1:19-cr-00233-LAK Document55 Filed 12/26/19 Page 1of1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew’s Plaza r
New York, New York 10007 :+

USDC SDNY

December 26, 2019 DOCUMENT
BY EMAIL & ECF | ELECTRONICALLY FILED
The Hon. Lewis A. Kaplan ( DOC #

United States District Judge —_——
DATE FILED:

Southern District of New York .
500 Pearl Street ‘ a

New York, NY 10007 ~
Re: United States vy. Mustafa Abdel Wadoed, 86 19 Cr. 233 (LAK)
Dear Judge Kaplan:

The Government respectfully writes to request an adjournment of the December 27, 2019
control date for sentencing of defendant Mustafa Abdel-Wadood. On June 28, 2019, the
defendant pleaded guilty to counts 1, 2, 3, 5, 6, 7 and 9 of the S6 Superseding Indictment,
pursuant to a cooperation agreement with the Government, and a control date was set for
December 27, 2019. Arif Naqvi, the lead defendant in this matter, is currently contesting his
extradition from the United Kingdom, and an extradition hearing is scheduled in London for
June 22-25, 2020, and again on July 1, 2020. Accordingly, the Government respectfully requests
that a new control date be set for Mr. Abdel-Wadood, on after August 1, 2020. Counsel for Mr.
Abdel-Wadood consents to this request.

MEMO ENDORSEMENT Respectfully submitted,

The sentencing control date is adjJurfed until anon * lenes
Monday, 9/7/2020 at 3:00 df ares y

 

 

By: {s/
So Ordered: { , Uf Andrea M. Griswold
- L. a Tew Thomas
Hon. Lewis A. Kap; psp Max Nicholas
Assistant United States Attorneys
Dated: January 7, 2020 | (212) 637-1205/2106/1565

cc: Paul Shechtman, Esq. (via email)

 

 

 
